Allowable Subject Matter
Claims 1, 4-10, 12-18, and 20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  During the prosecution of the claimed invention the limitations “ the grip interior further comprises a cartridge receiver groove that receives and retains a cartridge receiver lip” and “the ratchet disc has a first internal ratchet disc bearing surface and a second internal ratchet disc bearing surface, wherein the first internal ratchet disc bearing surface is perpendicular to the second internal ratchet disc bearing surface” fails to render the claimed invention obvious or anticipated. The closet prior art US5601387 discloses a depth adjustment system for a tool having a grip guide 46, grip adjuster 44, and a cartridge receiver 80 which is received inside the grip adjuster. Wherein the grip adjuster has an internal thread and a lip receiving portion 54 and detent engagement grooves 68. However, “1387 fails to disclose “ the grip interior further comprises a cartridge receiver groove that receives and retains a cartridge receiver lip” and “the ratchet disc has a first internal ratchet disc bearing surface and a second internal ratchet disc bearing surface, wherein the first internal ratchet disc bearing surface is perpendicular to the second internal ratchet disc bearing surface”. Further search and consideration has failed to result in possible prior art that would render the claimed invention obvious or anticipated in light of prior art in record. Therefore, for the reasons above the claim limitations of claims 1, 4-10, 12-18, and 20 have been considered as containing allowable subject matter. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARMAN MILANIAN whose telephone number is (571)272-9846. The examiner can normally be reached Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hail can be reached on 5712724485. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Arman Milanian/
Examiner
Art Unit 3723





/JOSEPH J HAIL/Supervisory Patent Examiner, Art Unit 3723